Citation Nr: 1202595	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-14 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for status post pneumothorax, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to November 1971 and had subsequent Army National Guard Service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In January 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the undersigned granted the Veteran's request to hold the case in abeyance for 60 days for the submission of additional evidence.  That period of time lapsed; no additional evidence was received.  This case was previously before the Board in June 2010 when it was remanded for additional development.  


FINDING OF FACT

By a June 2010 letter, the Veteran was asked to provide identifying information and releases needed to secure pertinent outstanding evidence necessary to adjudicate his claim of service connection for status post pneumothorax; he was advised of the consequences of a failure to cooperate with the request; more than a year has lapsed since the June 2010 request; he has not responded.  


CONCLUSION OF LAW

By failing to submit identifying information and releases for critical evidence requested in connection with his claim for service connection for status post pneumothorax, the Veteran has abandoned his claim, and his appeal in the matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2011).  




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefit, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A December 2006 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed the Veteran of disability rating and effective date criteria.  A September 2010 supplemental statement of the case (SSOC) readjudicated the matter (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  

Regarding VA's duty to assist, the RO has obtained the Veteran's service treatment records (STRs) and some records of postservice treatment .  As explained below, further pertinent (and perhaps critical) evidence is outstanding.  However, such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorizations for releases of records).  The RO asked the Veteran to provide the information and releases.  He did not respond, and further development could not proceed without his response.  

The Board notes that the RO afforded the Veteran a VA examination in May 2007 in conjunction with his claim (prior to completion of the requested evidentiary development).  Given that he has failed to cooperate in the development of evidence pertinent to his claim, the opinion offered is based on a less than complete factual background, and therefore lacking in probative value.  Given the circumstances, VA has met its assistance obligations.  No further assistance is required.  

B. Legal Criteria, Factual Background, and Analysis

Where evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).  

The Board's June 2010 remand noted that the evidence showed that the Veteran had sustained a postservice injury to his thorax and had received treatment for a lung infection.  As the complete records of the related treatment were not associated with the claims file (and would likely contain information pertinent to the Veteran's claim), the Board's June 2010 remand sought such records and advised the Veteran of the provisions of 38 C.F.R. § 3.158(a).  He was also advised that he must assist in the matter by providing any releases necessary and that if any records or releases were not received pursuant to the RO's request, it would ultimately be his responsibility to ensure that the records are associated with the claims file.  

In June 2010, the Appeals Management Center (AMC) sent the Veteran a letter asking him to complete and return enclosed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA could secure records of his treatment for his disability.  The letter was mailed to his current address, and was not returned as undelivered.  He did not respond.  More than a year has passed since the request in June 2010.  

The critical facts at this stage are clear.  The Veteran has not provided VA with releases necessary for VA to secure critical information and evidence pertaining to his claim for service connection for status post pneumothorax.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (stating that when the RO requested additional evidence and the appellant did not respond within one year, his claim was considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (stating that when the appellant did not furnish the requested evidence within the specified one year of the request, the RO was required, by VA regulations, to consider the claim abandoned) (emphasis added).  Hence, the Board has no recourse but to conclude that the Veteran has abandoned his claim.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  The duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he deliberately choose to ignore a request for a release for pertinent (and perhaps critical) evidence, as appears to be the case here.  As the Veteran has abandoned his claim for service connection for status post pneumothorax, there remains no allegations of error in fact or law for appellate consideration in the matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  


ORDER

The appeal seeking service connection for status post pneumothorax is dismissed.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


